Citation Nr: 0116945	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  01-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable disability rating for a 
pilonidal cyst, post operative.

3.  Entitlement to an effective date earlier than June 19, 
2000, for the award of a 
20 percent disability rating for residuals of a fracture of 
the left mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1998 and July 2000 rating 
decisions of the Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 1998, the RO denied service connection for 
hearing loss and entitlement to a compensable disability 
rating for a service-connected pilonidal cyst.  The veteran 
submitted a notice of disagreement (NOD) to the RO concerning 
these claims in April 1998.  A statement of the case (SOC) 
was issued in May 1998.  The veteran's testimony presented at 
his personal hearing at the RO in June 1998 is accepted as 
his substantive appeal concerning these claims.  Cf. Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (hearing testimony before 
the RO, when reduced to writing, can constitute a notice of 
disagreement).  

In July 2000, the RO granted service connection for residuals 
of a fracture of the left mandible, effective from May 18, 
1978.  A noncompensable rating was assigned from May 18, 1978 
to June 18, 2000, and a 20 percent rating was assigned from 
June 19, 2000, forward.  The veteran perfected an appeal to 
the Board concerning the effective date of the 20 percent 
rating. 


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

As noted above, the veteran was granted service connection 
for residuals of a fracture of the left mandible with a 
noncompensable rating from May 18, 1978, and a 20 percent 
rating from June 19, 2000, forward.  He seeks an effective 
date prior to June 19, 2000.

All evidence from 1978 to the present must be considered in 
determining whether an effective date prior to June 19, 2000, 
is warranted for the veteran's jaw disability.  It does not 
appear that the RO has obtained the veteran's complete VA 
treatment records.  Currently, outpatient treatment records 
dated only from 1975 to 1978 and from 1999 to 2000 are of 
record.  Accordingly, the RO should ensure that all of the 
veteran's VA treatment records have been associated with the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).

Concerning the claim for service connection for hearing loss, 
as the RO noted in its rating decision and in the statement 
of the case, the veteran already had right ear hearing loss 
amounting to a disability under VA regulations before he 
entered active duty.  See 38 C.F.R. § 3.385 (2000).  That 
hearing loss disability was clearly shown on his April 1972 
entrance examination.  It therefore pre-existed his entry 
onto active duty.  However, left ear hearing loss amounting 
to a disability under VA regulations was not shown upon entry 
into service.  It was then demonstrated on audiogram in 
February 1973, but not on separation from service in March 
1975.  The veteran was a motor vehicle operator during active 
service and maintains that he was subjected to loud noises 
from motors and engines.  He also suffered a blow to the head 
when his jaw was fractured in 1974 and was treated for asthma 
and congestion.  He maintains that these factors caused 
and/or aggravated his hearing loss.

VA has a duty to make reasonable efforts to assist a veteran 
in obtaining evidence necessary to substantiate his claim, 
including providing a medical examination or obtaining a 
medical opinion.  VA examinations or opinions are necessary 
where the evidence of record contains competent evidence that 
the veteran has a current disability and indicates that the 
disability may be associated with the veteran's active 
service, but there is not sufficient medical evidence to make 
a decision on the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C.A. § 5103A(d)).  Accordingly, the veteran should be 
afforded a VA examination on remand in order to obtain a 
medical opinion.

Finally, with respect to the claim for a compensable 
disability rating for a pilonidal cyst, the medical evidence 
in this case, consisting of a December 1997 VA report of 
examination, is quite dated as to determining the current 
degree of impairment resulting from the veteran's service-
connected pilonidal cyst.  He should be re-examined by VA on 
remand.

Accordingly, this case is REMANDED for the following:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claims and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for hearing loss since his 
separation from service in 1975, for 
his jaw disability since 1978, and 
for his pilonidal cyst since 1997; 
and

b.  the names of any VA medical 
facilities (including, but not 
limited to those in Omaha, Nebraska, 
and Little Rock, Arkansas) at which 
the veteran received treatment or 
evaluation for hearing loss since 
his separation from service in 1975, 
for his jaw disability since 1978, 
and for his pilonidal cyst since 
1997, and the approximate dates of 
such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information, that are 
not already of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for an appropriate VA 
examination to obtain an opinion 
concerning hearing loss.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.
  
The examiner should specifically express an 
opinion as to the date of onset and etiology 
of the veteran's left ear hearing loss.  
Specifically, the examiner is asked to 
determine whether it is as least as likely as 
not that left ear hearing loss had its onset 
during active service or is related to any 
in-service disease or injury, including noise 
exposure, head trauma, and/or 
asthma/congestion.  

With respect to right ear hearing loss, the 
examiner is asked to address whether that 
hearing loss disability underwent a permanent 
increase in severity beyond its natural 
progression during active service from 1972 
to 1975.

The medical rationale for the opinion(s) 
should be provided, citing the objective 
medical findings leading to the conclusion.  

5.  Schedule the veteran for a VA 
examination to assess the severity of his 
pilonidal cyst.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner must provide an opinion as to 
the current status of the veteran's 
condition and relate what current findings 
and symptoms are due to the pilonidal 
cyst.  A detailed description of his 
condition should be provided.  All 
clinical findings and reasoning, which 
form the basis of the opinion requested, 
should be clearly set forth.  If the 
examiner determines that additional 
consultation is needed to accurately 
assess the veteran's condition, such an 
examination should be provided.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claims.

8.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  

9.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

